Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 8, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because he voluntarily left his employment without good cause. On appeal claimant contends that he did not quit, but was fired for no reason. At a hearing held before the referee, the claimant’s employer testified that a certain sum was deleted from the claimant’s check, whereupon he quit. The claimant’s denial that he quit merely created a question of fact for the board and, accordingly, its determination that he voluntarily left the employment is supported by substantial evidence. The circumstances surrounding the leaving of employment created a question of fact for the board as to *695whether or not the claimant had good cause and its determination of that issue is also supported by substantial evidence. Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Larkin and Herlihy, JJ., concur.